Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 5/12/2022, is acknowledged.

Claims 1 and 10-17 are pending. 

Claim Rejections - 35 USC § 102
2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. Claims 1, 10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna-Acosta et al. (General and Comparative Endocrinology, 224 (2015) 148-159, as is evidenced by Powis et al. (Mol. Cancer Ther, 2009, attached as Exhibit A, all references of record). 

With respect to base claim 1, Luna-Acosta teaches preparing B cell cultures from the bursa of Fabriciu (BF) of chickens (“avian B cell population”) by culturing the B cells with the PI3k inhibitor, wortmannin (abstract; Sections 2.1-2.3 and 3.3). Applicant’s own published specification discloses that Wortmannin is also a PI3k Inhibitor (¶s30, 60, 65, 84, 90 and Table 3). In addition, Wortmannin is recognized in the art as having equally potent activity against all the class I PI3k enzymes (see Powls, p. 4, 2nd ¶). Accordingly, wortmannin is considered to meet the limitation “suppressing PI3kalpha activity” of the avian B cell population. 

While Luna-Acosta does not recite the newly limitation “diversifying amino acid sequences of variable regions of an antibody generated by an avian B cell population by” suppressing PI3Kalpha activity.., it is noted that when a use is directed to a result or property of an old composition or structure, then the claim is anticipated (MPEP 212.02 (II). 

The recitation as to diversifying amino acid sequences of variable regions is considered as directed to a result or property of suppressing PI3Kalpha activity which would result from culturing the same B cell population with wortmannin, the PI3k inhibitor. The case is akin to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) cited in MPEP 2112.02 (I) where the Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacian A. A U.S. patent to Dart disclosed inoculation using P. cepacian type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant stated in the specification that Wisconsin 526 possesses an 18% nematode inhibiting rating).

Claim 10 is included because Luna-Acosta as noted teaches that the B cells are from chickens.

Claims 12 and 13 are included because B cells would inherently have both an antibody variable region that includes a heavy and light chain variable region. 

Claim 17 is included because Luna-Acosta teaches avian B cells, which are considered to be cells that express an “an avian antibody”.

The reference teachings anticipate the claimed invention.

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that as illustrated by Fig. f of Luna-Acosta, the effects of GH upon cell viability and inhibition of apoptosis are suppressed by Wortmannin whereas the current claims are directed to diversifying amino acid sequences of variable regions of an antibody generated by an avian B cell population by suppressing PI3Kalpha activity (p. 5 of the Response.

This argument was not considered persuasive for reasons stated above. Applicant’s claimed diversifying amino acid sequences of variable regions of an antibody generated by an avian B cell population” is considered to be an inherent property of preparing C cell cultures form the burasa of Fabriciu (BF) of chicken (“avian B cell population”) which are cultured with the PI3k inhibitor, Wortmannin as taught by Luna-Acosta.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 1, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luna-Acosta et al. (General and Comparative Endocrinology, 224 (2015) 148-159, as is evidenced by Powis et al. (Mol. Cancer Ther, 2009, attached as Exhibit A), in view of Arakawa and Buerstedde, “Activation-induced cytidine deaminase-mediated hypermutation in the DT40 cell line” 2009, IDS Ref), all references of record. 

The prior art teachings of Luna-Acosta are discussed supra.

The prior art teachings differ from the claimed invention in the recitation that the chicken B cell is a DT40 cells (claim 11).

Arakawa teaches that chicken B cells diversity their immunoglobulin (Ig) gene by gene conversion within the bursa of Fabricius. Arakawa teaches that DT40 cell line derived from bursal B cells continues to diversify its Ig gene by gene conversion during in vitro cell culture and is a model for immunoglobulin gene conversion. (p. 639, 2nd ¶). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular source of B cell cultures which are prepared from the BFs of chickens as taught by Luna-Acosta, the CT40 cell line. Those of skill in the art would have had reason to do so because Arakawa teaches that this cell line which is derived from bursal B cells is a model for immunoglobulin gene conversion. The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant has not separately argued the obviousness rejection. Accordingly, the examiner points applicant to the examiner’s rebuttal above. 

6.  Claims 1, 10, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luna-Acosta et al. (General and Comparative Endocrinology, 224 (2015) 148-159, as is evidenced by Powis et al. (Mol. Cancer Ther, 2009, attached as Exhibit A), in view of Schotz, “Diversification of the immunoglobulin genes: analysis of the molecular mechanisms in the chicken B cell line DT40”, Dissertation, 2009) and Kincade Cooper “”immunoglobulin A: site and sequence of expression in developing chicks” Science, Vol. 179, 1973), all references of record. 

The prior art teachings of Luna-Acosta are discussed supra.

The prior art teachings differ from the claimed invention in the recitation the antibody expressed by the avian B cell is IgM or IgG (claim 16). 

Schotz teaches that antibodies are heterodimeric proteins are encoded by two separate genes for the H and L chains and that classification is done according to the type of C region of the H chain into the isotypes IgM, IgD, IgG, IgA and IgE, which can be presented in a membrane bound form (receptor) on the surface of the cell of secreted as soluble antibodies  (section 1.3). 

Kincade teaches that synthesis of immunoglobulins of the IgM class are synthesized first by developing lymphoid cells of the plasma cell line (B cells) in chickens and that synthesis of IgG arise within the bursa of the Fabricius from cells that formerly made IgM.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular source of B cell cultures which are prepared from the BFs of chickens as taught by Luna-Acosta, avian B cells which express either IgM or IgG. Those of skill in the art would have had reason to do so because Schotz teaches that these isotypes are presented in either the membrane bound or secreted form and Kincade further teaches that IgM are first synthesized by developing B cells and that the synthesis of IgG arises within the bursa of the Fabricius.  The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant has not separately argued the obviousness rejection. Accordingly, the examiner points applicant to the examiner’s rebuttal above. 

7. Claims 14-15 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Luna-Acosta, which was considered the closest prior art, teaches as noted supra preparing B cell cultures from the bursa of Fabriciu (BF) of chickens (“avian B cell population”) by culturing the B cells with the PI3k inhibitor, wortmannin (abstract; Sections 2.1-2.3 and 3.3). 

However and as discussed supra, Wortmannin was recognized as an inhibitor of all the class I isoforms of PI3K and accordingly cannot be considered a specific PI3kalpha inhibitor.  Wortmannin does not teach or suggest using a PI3kalpha-specific inhibitor according to the currently claimed method. 

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 7, 2022						/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644